Title: To Thomas Jefferson from Albert Gallatin, 27 July 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Washington 27 July 1803
          
          I have not yet heard whether you have arrived safe at Monticello; and I write only to inform you that I leave this city to day for New York. I will stop in Philada. to treat with the Bank & will communicate the result.
          
          Nothing has taken place, since you left this connected with the Treasury, except E. Livingston’s journey here. He called on me at my house, said nothing of his defalcation & left the city two days after without calling at the office. This compels me to take the commission to N. York where I will fix the matter. I have written on the subject to De Witt Clinton. 
          With sincere attachment & respect Your obedt. Servt.
          
            
              Albert Gallatin
            
          
        